Citation Nr: 0822694	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  02-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center 
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for cardioembolic stroke.  


REPRESENTATION

Appellant represented by:	Thomas W. Parliman, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from November 1964 to 
April 1965, and from March 1968 to September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Medical & Regional Office Center (RO) 
in Sioux Falls, South Dakota.  In August 2001, the veteran 
testified before RO personnel.  

By a May 2004 decision, the Board denied the veteran's claim 
on appeal.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2006 memorandum decision, the Court vacated the 
Board's decision and remanded the claim for readjudication.  

(The Board member who signed the May 2004 decision had 
previously held a hearing with the veteran.  Because that 
member was no longer employed by the Board, the veteran was 
given another opportunity to appear at a hearing.  In May 
2006, the veteran indicated that he did not desire another 
hearing.)

In August 2006, following the Court's remand, the Board 
received additional evidence and argument from the veteran.  
It was requested that the evidence and argument be considered 
by the RO in first instance.  In an October 3, 2006, 
decision, the Board again denied the veteran's claim.  At the 
time of the October 3, 2006 decision, the evidence and 
argument received by the Board from the veteran in August 
2006 had not been associated with the claims file.  Because 
the evidence had not been available for the Board's review in 
October 2006, the Board took action in February 2007 to 
vacate its October 3, 2006 decision.  It also issued a remand 
(which replaced the October 3, 2006, decision) to allow the 
agency of original jurisdiction (AOJ) an opportunity to 
consider the veteran's additional evidence and argument as 
well as to undertake additional development.  

In October 2007, the veteran and his spouse testified before 
RO personnel.  Following further development of the record on 
appeal, the AOJ continued its denial of the veteran's claim 
and returned this matter to the Board.  


FINDINGS OF FACT

1.  In August 2000, the veteran underwent a cardiac 
catheterization (angiogram) at a VA medical facility; the 
procedure caused the veteran to have a cardioembolic stroke 
that resulted in left-sided hemiplegia.  

2.  The veteran's cardioembolic stroke has not been shown to 
be the result of carelessness, negligence, lack of proper 
skill, or error in judgment on the part of VA health care 
providers who provided the veteran's treatment.

3.  The veteran's cardioembolic stroke was an event 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for cardioembolic stroke have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.361, 
17.32 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision on the claim on appeal has been 
accomplished.  In this respect, through a February 2004 and 
March 2007 notice letters, the RO notified the veteran of the 
legal criteria governing his claim and the evidence that had 
been considered in connection with his claim.  Thereafter, 
the veteran was afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also encouraged the 
veteran to submit evidence in his possession in support of 
his claim.  

Also as regards to VA's notice requirements, the notice 
should inform the veteran of: (1) the evidence that is needed 
to substantiate the claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant.  38 C.F.R. § 3.159.  As indicated above, the 
content-of-notice requirements have been met in this case.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  Consequently, the Board does not find that 
any late notice in this case under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Furthermore, following the February 2004 notice letter 
the veteran's claim was readjudicated, most recently in 
December 2007.  Although notice regarding an award of an 
effective date or rating criteria has not been provided, the 
Board does not now have such issues before it.  See e. g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Consequently, a remand for additional notification on these 
questions is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran has submitted evidence in support of his 
claim, to include medical opinions, and the medical records 
pertaining to the veteran's VA care have been obtain and 
associated with the claims file.  Additionally, the RO has 
obtained VA medical opinions with respect to the claim on 
appeal.  

The Board also notes that the veteran's attorney has 
contended that VA's duty to assist includes obtaining quality 
assurance records from the Sioux Falls, South Dakota and 
Madison, Wisconsin VA medical centers (VAMC).  The Board 
notes that the VA Adjudication Manual provisions (M21-1MR, 
Part IV) prohibit VA adjudicators from obtaining quality 
assurance records when adjudicating compensation claims under 
38 U.S.C.A. § 1151.  VA is not permitted to disclose quality 
assurance records to the public except in narrowly defined 
circumstances pursuant to 38 U.S.C.A. § 5705 (West 2002).  
Notwithstanding that fact, the veteran's representative has 
not necessarily contended that any such records exist.  The 
Board notes that the duty to assist is not a license for a 
fishing expedition to determine if there might be some 
unspecified information which could possibly support a claim.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
Accordingly, further development in this regard is not 
warranted.  Otherwise, neither the veteran nor his attorney 
has alleged that there are any outstanding medical records 
probative of the veteran's claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The veteran filed his claim for compensation benefits under 
38 U.S.C.A. § 1151 in August 2000.  

With respect to claims filed on or after October 1, 1997 (see 
VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 
provides in pertinent part that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death was service 
connected. For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, and 
the proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

The Board notes that regulations to implement the current 
version of 38 U.S.C.A. § 1151 were promulgated in August 
2004.  See 38 C.F.R. § 3.361 (2007).  The effective date of 
the change was September 2, 2004.  (See 38 C.F.R. § 3.358 
pertaining to claims for compensation for disability or death 
from hospitalization, or medical/surgical treatment filed 
prior to October 1, 1997).  A review of 38 C.F.R. § 3.361 
reflects that in pertinent part, the regulation is a 
restatement of the criteria of 38 U.S.C.A. § 1151.  In this 
case, the veteran has been provided the statutory provisions 
for 38 U.S.C.A. § 1151.  He has also been provided with some 
of the pertinent provisions of 38 C.F.R. § 3.361.  As such, 
the Board finds the veteran has been properly notified of the 
statutory and regulatory provisions pertaining to his claim.  
Furthermore, in light of arguments advanced in support of the 
claim on appeal, the Board finds that the veteran and his 
attorney have demonstrated knowledge of the statute and 
regulation.  

With respect to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c); and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent).  38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. 38 C.F.R. § 
3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32, Informed Consent, a 
section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient care furnished under title 38 U.S.C. shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances, consent is 
implied.  

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate, the nature of the 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives, and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  

The consent form will be witnessed, will be filed in the 
patient's medical records, and will be valid for a period of 
30 calendar days.  38 C.F.R. § 17.32 (d).  Finally, under 38 
C.F.R. § 17.32 (g), special consent procedures are required 
in situations where the veteran is undergoing unusual or an 
extremely hazardous treatment or procedure, e.g., that which 
might result in irreversible brain damage or sterilization.  
This includes having the veteran's signature witnessed by 
someone not affiliated with the VA health care facility.  

In this case, the facts are not in dispute.  In August 2000, 
the veteran presented to the Sioux Falls VAMC complaining of 
chest pain.  He was diagnosed with an inferior wall 
myocardial infarction.  The veteran was subsequently 
transferred to the Madison VAMC.  While at the Madison VAMC, 
the veteran underwent a cardiac catheterization.  An August 
2000 cardiac catheterization report notes that approximately 
one hour after the veteran returned to his room from the 
cardiovascular laboratory, he was noted to have signs and 
symptoms of a cerebral vascular accident (CVA).  Evaluation 
eventually showed a right temporal lobe infarction causing 
left-sided hemineglect and left harmonious hemianopsia.  The 
impression was that the veteran had suffered an embolic 
stroke.  The cause of the embolization was noted as most 
likely associated with the left ventricle at the recently 
infarcted region of the endocardium.  Additional medical 
records note that it was possible that embolism (or clot) was 
dislodged at the time of his cardiac catheterization.  

An addendum to the report of cardiac catheterization, in 
particular, notes the following:

The cerebrovascular complications associated with 
cardiac catheterization and myocardial infarction 
were discussed [at a cardiovascular conference].  
It was recognized that complication of such nature 
could occur with the catheterization procedure 
despite attention to proper technique.  Besides, it 
is not clear if such occurrence could not have been 
due to the natural history of the [veteran's] basic 
cardiac disease with the propensity of spontaneous 
embolization after a recent myocardial infarction.  

In this case, the veteran has advanced a number of arguments 
regarding the way he was handled following his reporting to 
the Sioux Falls VAMC for a myocardial infarction.  In 
particular, the veteran has argued that he was not properly 
informed of the risks regarding the cardiac catheterization 
procedure and that the applicable informed consent procedure 
was not followed under 38 C.F.R. § 17.32.  Furthermore, it is 
contended that, in light of the incident rate for having a 
stroke as a result of a cardiac catheterization (.07%), the 
occurrence of the stroke by the veteran was "an event not 
reasonably foreseeable," under 38 C.F.R. § 3.361(d)(2).  In 
support of his claim, the veteran has submitted personal 
statements from family members and other individuals who were 
present at the Sioux Falls VAMC at the time of his initial 
treatment.  

The Board initially notes that there is no indication the 
veteran's consent to the cardiac catheterization was not 
"informed" consent in accordance with 38 C.F.R. § 17.32.  In 
this case, the medical evidence reflects that the veteran had 
decision-making capacity and was able to communicate 
decisions concerning his health care.  A review of the 
medical consent form pertaining to the cardiac 
catheterization procedure reflects that it was signed by the 
veteran (and his signature witnessed by a VA nurse).  In 
particular, the consent form notes that the veteran was 
advised of the risks, alternatives, and benefits of the 
cardiac catheterization, and all those potential risks were 
identified.  Here, it was noted that the procedure involved 
the following:

Place a small tube into artery, vein in arm/groin 
and advance it to the heart [to] measure pressures 
and inject dye.  Risks include bleeding, infection, 
blood clot, allergic reaction, x-ray exposure, 
heart attack, stroke, death.  

While the veteran has reported that he does not remember 
signing the medical consent form, he has not contended that 
it was not his signature on the consent form or that he was 
coerced into signing the consent form.  As noted above, the 
medical consent form was witnessed by a VA nurse.  
Additionally, an August 8, 2000, VA Admission H&P and Plan 
medical record notes that the veteran was advised of the 
catheterization procedure as well as the risks, benefits, and 
alternatives.  The veteran was noted to have consented to the 
procedure.  The Board is cognizant that during his October 
2007 RO hearing the veteran testified that he was never told 
that there was any possibility of a stroke.  However, during 
his August 2001 RO hearing, the veteran's testimony was just 
the opposite and was recorded as follows:

. . . . as I understood [the doctor] to say, [ ], 
he was going to find out where this blockage was.  
If it wasn't too severe he was going to do it right 
then.  He talked about preventing all the stuff 
that could happen to you as a stroke.  We actually 
went over that consent form as I can remember a 
little bit, I didn't remember signing it to this 
day, and that is the God's truth, but he explained 
what they'd do in there to me to prevent any of 
this from happening.  "It's a walk in the park," 
that's exactly what he said.  

The veteran has not explained the discrepancy in his 
testimony regarding what he was told prior to his cardiac 
catheterization procedure.  Here, in light of the consent 
form signed by the veteran as well as the VA Admission H&P 
and Plan medical record, the Board finds the veteran's 
initial testimony in August 2001, as compared to that given 
in October 2007, to be more credible regarding his knowledge 
that a stroke was indeed one of the complications of the 
cardiac catheterization procedure.  

Under 38 C.F.R. § 3.361(d)(1)(ii), to determine whether there 
was informed consent, VA will consider whether the health 
care providers substantially complied with the requirements 
of 38 C.F.R. § 17.32.  Minor deviations from the requirements 
of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Thus, while it has been argued that VA failed to 
follow the special consent procedures under 38 C.F.R. 
§ 17.32(g)(1), the Board finds notwithstanding any such 
failure, if such consent procedures were even applicable in 
this case, that the evidence demonstrates that the VA health 
care providers substantially complied with 38 C.F.R. § 17.32 
and the veteran was on notice of the possible complications 
due to a cardiac catheterization, to include that of a 
stroke, and that he freely and without coercion consented to 
the medical procedure.  

Otherwise, as to the evidence of record, in a report of 
December 2000 VA examination, a VA physician conducted an 
examination of the veteran.  Following his review of the 
veteran's medical records, the physician commented that the 
cardiac catheterization contributed to the cerebral vascular 
accident, but it was an unavoidable complication of the 
procedure.  He indicated that there were no problems during 
the procedure and the veteran received the appropriate 
medications and anti-coagulation.

In December 2001, the veteran's file was reviewed by a VA 
cardiologist.  The cardiologist noted that he had practiced 
invasive and interventional cardiology at both VA and private 
hospitals in the Sioux Falls, South Dakota area.  
Furthermore, that he had performed well over 500 cardiac 
catheterizations yearly, and had a good knowledge of the 
risks and complications associated with cardiac 
catheterization and interventions.  In his report, the 
cardiologist concluded that there was no evidence that the 
veteran's stroke resulted from fault, carelessness, or 
negligence on the part of VA health care providers who 
treated the veteran after his myocardial infarction in August 
2000.  In particular, the cardiologist noted that the 
veteran's contention of there being a very low incident rate 
(.07%) for strokes due to cardiac catheterizations was 
certainly close to accurate.  The cardiologist also reported 
that the risk of stroke was certainly a well known, albeit, 
catastrophic complication of cardiac catheterization.  
Cardiac catheterizations were noted as providing critical 
information with regard to the veteran's heart condition, and 
that while a stroke could occur, it was believed that the 
benefits outweighed the risks involved.  

Furthermore, the VA cardiologist noted that the medical 
records documented that all necessary means were accomplished 
to avoid a stroke occurring, and that with regard to informed 
consent, the veteran appeared to have received pretty 
extensive and thorough information/education prior to his 
cardiac catheterization.  The cardiologist also noted, with 
respect to the cardiac catheterization, the following: 

Most importantly, I would also stress that the 
angiography found three vessel coronary disease . . 
. . Most importantly, [the veteran] had a "ring-
like" lesion of 50 % in the left main trunk.  I 
would note to [the veteran] that surgery in his 
instance could be said to be "life preserving" . 
. . . and the fact that he underwent the cardiac 
surgery at the [Minneapolis VAMC] later in 2000 
could be life saving.  To get this critical 
information, we needed to perform cardiac 
catheterization with the given risk of stroke that 
can occur (where we believe that the benefit 
outweighs the risk).  

Following the Board's remand in February 2007, the veteran 
submitted a medical opinion from M. D. G., M. D., dated in 
May 2007.  Dr. G noted that he had reviewed the post-
catheterization orders, the coronary care unit (CCU) flow 
sheet, and the Madison VAMC discharge summary.  Based on his 
review of the records, Dr. G indicated that it appeared that 
the veteran had exhibited signs of a stroke by 12 noon on 
August 8, 2000 (the date of the catheterization).  
Furthermore, that the attending physician should have been 
notified at that time.  Dr. G. added that he was unsure if 
the stroke occurred during the catheterization or in the 
post-catheterization period.  It was also noted that because 
the veteran had had an invasive procedure involving an 
arterial puncture, he was not a candidate for acute 
thrombolytic treatment with tPA.  According to Dr. G, there 
were very good studies showing improved neurologic recovery 
in patients who received tPA within three hours of 
thromboembolic stroke.  Otherwise, the medical studies were 
inconclusive about neurological improvement in non-tPA 
candidates when the diagnosis of stroke was not made quickly 
and treatment delayed.  

Following Dr. G's opinion, the RO obtained a supplemental 
opinion in June 2007 from the VA cardiologist who had 
provided the earlier opinion in December 2001.  The 
cardiologist noted that he had reviewed all the veteran's 
claims files as well as the supplemented medical record to 
include the CCU flow sheet and the cardiac catheterization 
laboratory report and treatment plan.  The cardiologist 
reported that he stood by his previous opinion given in 
December 2001.  

In particular, the cardiologist noted that the veteran was 
managed in a totally appropriate fashion and that it was 
erroneous to claim that beta blockers had not been used to 
treat the veteran.  The cardiologist reported that 
intravenous (IV) beta blockers were received by the veteran 
while he was in ambulatory care and that while the 
cardiologist was unsure why they were not continued, the 
veteran had been treated according to current practice 
guidelines.  Concerning the veteran's traveling by aircraft 
given his medical condition and the risk of cerebral vascular 
accident (CVA or stroke), the cardiologist noted that the 
plane the veteran had been transported in was equipped for 
emergencies.  Furthermore, the cardiologist called into 
question the probative value of the source of the information 
provided by the veteran given that it had come from an 
Internet Website.  The cardiologist also discussed the CCU 
flow sheet and found that the sheet did not document signs 
and symptoms of a CVA prior to 12:20 p.m. and possibly until 
1:30 p.m.  He reported that decreased short-term memory and 
garbled speech were well known side effects of conscious 
sedation, in particular sedation using Valium, as it is 
administered in the cardiac catheterization laboratory.  The 
cardiologist indicated that in his experience people had 
retrograde amnesia, short-term memory loss, and garbled 
speech for upwards of 2-3 hours after a cardiac 
catheterization procedure and still had an entirely normal 
neurologic outcome.  

The cardiologist again concluded that he found absolutely no 
evidence, even in light of the additional medical records 
from the Madison VAMC, that there was a lack of timely 
diagnosis and/or treatment of the veteran's stroke.  
Furthermore, that there was no carelessness, negligence or 
lack of skill in performance of the cardiac catheterization, 
the subsequent treatment plan, and medical care.  The 
cardiologist added that the veteran's stroke was catastrophic 
but could have occurred at Sioux Valley Hospital or any other 
medical facility where cardiac catheterization was performed.  
He also opined that the cardioembolic stroke was not 
aggravated, caused, or resulted from any carelessness, 
negligence, lack of skill, error in judgment or fault of the 
VA in either Madison, Wisconsin or Sioux Falls, South Dakota.  

In October 2007, the veteran again testified during a hearing 
before RO personnel.  In particular, as noted above, the 
veteran testified that he was never told that the cardiac 
catheterization procedure could cause a stroke.  He also 
claimed that he never was shown or did he read the back page 
of the consent form in which the procedure's complications 
were noted.  The veteran also reported that during the 
cardiac catheterization procedure he was informed by the 
physician that he had had a stroke.  In addition, the veteran 
claimed that he never signed a consent form authorizing his 
transfer from the Sioux Falls VAMC to the Madison VAMC nor 
was the family ever informed of the possible complications 
that could result from a cardiac catheterization.  

In November 2007, the RO received an additional statement 
from Dr. G.  In particular, with respect to the veteran 
receiving 5 milligrams (mg) worth of valium for the cardiac 
catheterization, Dr. G noted that he frequently gave Valium 
(5mg) to his patients prior to performing endoscopic 
procedures, as had been prescribed for the veteran prior to 
his cardiac catheterization, and that he had truly not 
witnessed any garbled speech at those times.  

In this case, the Board finds the weight of the competent 
medical evidence does not reflect that the proximate cause of 
the veteran's cardioembolic stroke following a cardiac 
catheterization was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical care; nor was the 
cardioembolic stroke an event not reasonable foreseeable.  
The Board finds persuasive that in none of the medical 
opinions of record, to include those of Dr. G, was the 
standard of care identified as not having been met.  
38 C.F.R. § 3.361(d)(1)(i).  Additionally, while Dr. G has 
contended that clinical signs of the veteran's stroke were 
evident early on, which is a debatable point, he also admits 
that medical studies are inconclusive regarding neurological 
improvement when the diagnosis of stroke was not made quickly 
and treatment delayed.  The VA cardiologist found no evidence 
that there was an untimely diagnosis and/or treatment of the 
veteran's stroke.  He also opined that the cardioembolic 
stroke was not aggravated by or resulted from any 
carelessness, negligence, lack of skill, error in judgment or 
fault of the Sioux Falls or Madison VAMCs.  

Furthermore, as noted above, the determination of whether the 
proximate cause of a veteran's additional disability was an 
event not reasonably foreseeable is to be based on what a 
reasonable health care provider would have foreseen.  The 
event must be one that a reasonable health care provider 
would not have considered to be an ordinary risk of the 
treatment provided.  38 C.F.R. § 3.361(d)(2).  The veteran 
and his attorney have argued that an event is "reasonably 
foreseeable" only if the event is probable as compared to 
possible.  In this case, notwithstanding the low statistical 
incident rate (.07%) for strokes during cardiac 
catheterization, the Board finds that the inclusion of 
strokes in the medical consent form as a noted "risk" to 
cardiac catheterization, and the VA cardiologist's discussion 
with the veteran with regard to the "risk" of a stroke as a 
result of the cardiac catheterization reflects that VA health 
care providers did in fact consider a stroke to be an 
"ordinary risk" within the meaning of the regulation.  

The Board is also aware of the argument that the veteran and 
his family were strongly opposed to his being transferred 
from the Sioux Falls VAMC to the Madison VAMC for his cardiac 
catheterization procedure.  It has been alleged that the 
stress associated with the flight may have precipitated the 
veteran's stroke.  The Board notes that the veteran did 
expressly consent to his transfer by allowing himself to be 
flown from the Sioux Falls VAMC to the Madison VAMC.  The 
record does not reflect that the veteran was coerced into the 
transfer nor was the transfer done covertly.  Here, none of 
the veteran's family members has explained why they 
ultimately allowed the transfer to take place even though 
they were very set against it.  As for the transfer, the 
veteran was reportedly flown on an aircraft staffed with 
appropriate medical personnel and equipment in case of 
emergency.  

The Board has considered the article submitted by the veteran 
from the internet website, WebMD.  In particular, the article 
notes that researchers say one of the biggest risks facing 
people with heart disease when flying is venous thrombosis, 
or the formation of a blood clot in the veins of the leg, 
pelvis, or arms.  As noted above, the medical evidence 
reflects that the veteran's thrombus or clot was felt to have 
originated in the left ventricle of the heart following his 
myocardial infarction.  Here, none of the medical evidence 
identifies the veteran's stroke to be proximately related to 
his flight from the Sioux Falls VAMC to the Madison VAMC.  
Thus, the lack of any signed transfer consent form is 
immaterial to the veteran's claim on appeal.  (As compared to 
the consent form associated with the veteran's cardiac 
catheterization, a procedure that has been identified as the 
proximate cause of the veteran's stroke.)  

Finally, the Board points out that in support of the 
veteran's claim, the veteran's attorney has submitted a 
previous Board decision which also involves the issue of 
compensation under 38 U.S.C.A. § 1151.  The Board's decision 
reflects a grant of the claim.  However, the Board decision 
submitted by the attorney involves a claim for compensation 
under 38 U.S.C.A. § 1151 considered under the prior version 
of 38 U.S.C.A. § 1151 (West 1991).  Under that version of the 
statute, a claimant need only show that additional disability 
resulted from VA treatment.  A finding of fault, negligence, 
etc. was not required.  As noted above, as the veteran's 
current claim was filed in August 2000, the amended version 
of 38 U.S.C.A. § 1151 (effective October 1, 1997) is for 
application.  The regulation is clear and specific, and the 
Board is bound to follow it.  See also VAOPGCPREC 40-97.  
Thus, under the amended version of 38 U.S.C.A. § 1151, a 
finding of fault, negligence, etc. is required in order for 
compensation benefits to be granted.  In this case, as noted 
above, the evidence does not show such fault or an event not 
reasonably foreseeable.  

While the Board does not doubt the sincerity of the veteran's 
beliefs regarding his claim on appeal, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such, the veteran's assertions, alone, while considered by 
the Board, cannot provide a basis for a grant of compensation 
under the provisions of 38 U.S.C.A. § 1151.  

Thus, under these circumstances, the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence weighs against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to compensation under the provisions 38 U.S.C.A. 
§ 1151 for cardioembolic stroke is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


